Citation Nr: 0610870	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and brother



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1956 to April 1960.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2003.  In September 2005, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


REMAND

The Board finds that further action is required to satisfy 
the VA notification and assistance duties in this case.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  First, pursuant to a recent decision of the United 
States Court of Appeals for Veterans Claims (Court), the 
veteran must be provided notification that if service 
connection is granted for any disability, an effective date 
and a disability rating will be assigned for any such 
disability.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006).  

With respect to the duty to assist, the veteran essentially 
contends that he experienced considerable noise exposure 
during service, while working as an aircraft mechanic.  He 
indicated that he noticed hearing loss and ringing in the 
ears in service, but thought it would go away.  He states 
that he experienced a gradual decrease in his hearing ability 
during the succeeding years, noticed by his family.  Although 
he suffered an incident of acoustic trauma on a firing range 
in 1999, he contends that he had hearing loss and tinnitus 
well before that date.  Otherwise, he states, he has not had 
significant post-service noise exposure.  

Service department records confirm that the veteran was an 
aircraft mechanic during his entire period of service, except 
for basic training.  Service medical records contain records 
of three audiograms conducted during service.  One of these 
was reported on an undated hearing conservation form, which 
also noted that the veteran had noise exposure on a daily 
basis for 8 hours per day, and used insert type protection, 
described as "non-elastic, (waxy)."  This form did not 
indicate he used "covers" type of hearing protection, such 
as muffs.  

As to the audiometric findings, service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units, as it is 
presumed they were obtained using the ASA standards, unless 
shown otherwise.  As converted, the examination disclosed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
25
20

The second audiogram, dated in June 1958, disclosed pure tone 
thresholds, after conversion, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
20

Finally, on the separation examination in February 1950, pure 
tone thresholds, as converted, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
15
10
15
10
5

While none of these findings meets the requirements of 
38 C.F.R. § 3.385, which defines a hearing loss disability 
for VA service connection purposes, thresholds higher than 20 
decibels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  As can be seen, the two 
earlier audiograms reflected some hearing loss.  The veteran 
underwent a VA audiology examination in March 2003, which 
resulted in a conclusion that because the veteran did not 
have hearing loss at separation, his current hearing loss was 
"not as likely as not" due to in-service noise exposure.  
However, the audiologist did not comment on the fact that 
some degree of hearing loss apparently was shown earlier 
during service.  

Moreover, subsequent to the examination, a private physician, 
P. Dragul, M.D., wrote, in October 2003, that he had treated 
the veteran in November 1999.  He indicated that 75 percent 
of the veteran's hearing loss shown at that time was due to 
his work-related acoustic trauma incident, and 25 percent was 
due to inservice noise exposure.  This adds to the complexity 
of the medical issue.  In the Board's judgment that in view 
of the above factors, as well as the veteran's demonstrated, 
significant noise exposure in service, the fact that his 
post-service noise exposure appears to have been based on a 
single episode of acoustic trauma, and the credible testimony 
provided by the veteran and his brother at the Travel Board 
hearing before the undersigned, an additional examination 
should be provided to clarify whether there is a medically 
sound basis to connect the inservice noise exposure with 
current hearing loss.  See Hensley, supra; see also Charles 
v. Principi, 16 Vet.App. 370, 374-75 (2002); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, pursuant to a recent decision of the United States 
Court of Appeals for Veterans Claims (Court), the veteran 
must be provided notification that if service connection is 
granted for any disability, an effective date and a 
disability rating will be assigned for any such disability.  
See Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).  Obviously, the RO did not have an 
opportunity to apply these procedural requirements since the 
case was developed well before the recent Dingess/Hartman 
opinion.  In view of the substantive development otherwise 
warranted in the case, however, the RO will have the 
opportunity to provide the necessary procedural information 
and the Board will not undertake a prejudicial error analysis 
as might otherwise be in order if the record was appropriate 
for final review.  

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC), for the following action:

1.  Notify the veteran of the 
Dingess/Hartman fourth and fifth notice 
elements required in service connection 
claims, i.e., pertaining to the effective 
date and the disability rating, in 
accordance with newly established 
procedures.

2.  Schedule the veteran for (1) a VA 
audiology examination to determine the 
nature and extent of his current hearing 
loss and tinnitus; and (2) an otology 
examination by an appropriate physician 
to determine whether any or all of the 
veteran's current hearing loss disability 
and/or tinnitus is attributable to 
inservice noise exposure.  Although not 
necessary for the audiology examination, 
the entire claims folder and a copy of 
this REMAND should be made available to 
the physician prior to the otology 
examination.  

For the ontology examination, the 
physician should review the evidence of 
record, in particular service medical 
records; for inservice findings, the 
examiner is referred to the findings as 
converted from ASA standards to ISO 
standards, set forth in the above charts, 
for use unless he or she finds that the 
service medical records demonstrate that 
ISO standards were used.  The physician 
should also review the evidence 
pertaining to the acoustic trauma in 
1999, in connection with the opinion.  
The opinion should explain the rationale 
of the conclusions reached, including 
such factors as whether or not the 
veteran's inservice noise exposure 
predisposed him to later damage from 
acoustic trauma.   

In would be helpful if the physician 
would use the following language in his 
or her ultimate conclusions as to service 
onset in the opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action revealed by the above, the RO 
should adjudicate all of the claims on 
appeal, in light of all evidence of 
record.  If any claim is denied, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the issues the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





